DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.

 Status of Claims
	Claims 1-16 are examined in this office action of which claims 1-16 were amended in the reply dated 5/23/22.

Allowable Subject Matter
Claims 1-16 are ALLOWED.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires a steel composition which includes oxides where a ratio of a total number of Mn oxides with respect to the total number of oxides is 10% or less. 
In the previous office action, instant claims were rejected under 35 U.S.C. 103 over JP2011-026641 A (with provided English translation) of Matsumoto and JP 2007-113063 A (with included English translation) of Suzuki where each reference discloses ranges for a steel composition that overlap or abut the claimed ranges. However, neither Matsumoto nor Suzuki disclose where Mn oxides are present in a ratio with respect to a total number of oxides of 10.0% or less. 
Applicant has demonstrated that the order of addition of deoxidants during secondary refining, namely adding silicon before adding a Fe-Mn alloy to the molten steel, produces the Mn oxide ratio of 10.0% or less (Applicant’s remarks, pg. 8, 3rd full paragraph through pg. 9 last full paragraph and Tables 1 and 2 in Appendix). As neither Matsumoto nor Suzuki disclose applicant’s method of adding silicon before manganese to the molten steel, one cannot conclude that these properties are necessarily present. Thus claim 1 and its dependents are free from the art.
As no rejections remain, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733